Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 1 of 6 Page ID #:144




  1   Ronda Baldwin-Kennedy, Esq. (SB #302813)
      Jerome A. Clay, Esq. (SB #327175)
  2   LAW OFFICE OF RONDA BALDWIN-KENNEDY
  3   5627 Kanan Rd. #614
      Agoura Hills, CA 91301
  4   Phone: (951) 268-8977
  5   Fax: (702) 974-0147
      Email: ronda@lorbk.com
  6
  7   Raymond M. DiGuiseppe (SB #228457)
  8   The DiGuiseppe Law Firm, P.C.
      4320 Southport-Supply Road, Suite 300
  9   Southport, North Carolina 28461
 10   Phone: 910-713-8804
      Fax: 910-672-7705
 11   Email: law.rmd@gmail.com
 12
      Attorneys for Plaintiffs
 13
 14                           UNITED STATES DISTRICT COURT
 15                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
 16
      DONALD MCDOUGALL, an                                 Case No. 2:20-cv-02927
 17   individual; JULIANA GARCIA, an
 18   individual; SECOND AMENDMENT
      FOUNDATION; CALIFORNIA GUN                            DECLARATION OF BRANDON
 19   RIGHTS FOUNDATION; and                                  COMBS IN SUPPORT OF
 20   FIREARMS POLICY COALITION,                             PLAINTIFFS’ MOTION FOR
      INC.,                                                 PRELIMINARY INJUNCTION
 21                    Plaintiffs,
 22         vs.
 23   COUNTY OF VENTURA,
 24   CALIFORNIA; BILL AYUB, in his
      official capacity; WILLIAM T. FOLEY,
 25
      in his official capacity, ROBERT
 26   LEVIN, in his official capacity; and
 27
 28

                                                       –1–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 2 of 6 Page ID #:145




  1   VENTURA COUNTY PUBLIC
      HEALTH CARE AGENCY,
  2
  3
                             Defendants.
  4
  5
                           DECLARATION OF BRANDON COMBS
  6
  7         I, Brandon Combs, declare as follows:

  8    1.   I am the President of Firearms Policy Coalition, Inc. (“FPC”).
  9
       2.   FPC is a non-profit organization incorporated under the laws of Delaware,
 10
 11         with a place of business in Sacramento, California.
 12    3.   FPC’s mission is to defend and promote the People’s rights—especially the
 13
            fundamental, individual Second Amendment right to keep and bear arms—
 14
 15         advance individual liberty, and restore freedom. To that end, FPC’s purposes
 16
            are: (A) To protect and defend the Constitution of the United States and the
 17
 18         People’s rights, privileges and immunities deeply rooted in this Nation’s
 19         history and tradition, especially the inalienable, fundamental, and individual
 20
            right to keep and bear arms; (B) To protect, defend, and advance the means
 21
 22         and methods by which the People of the United States may exercise those
 23
            rights, including, but not limited to, the acquisition, collection,
 24
 25         transportation, exhibition, carry, care, use, and disposition of arms for all

 26         lawful purposes, including, but not limited to, self-defense, hunting, and
 27
            service in the appropriate militia for the common defense of the Republic
 28

                                                       –2–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 3 of 6 Page ID #:146




  1         and the individual liberty of its citizens; (C) To foster and promote the

  2         shooting sports and all lawful uses of arms; and, (D) To foster and promote
  3
            awareness of, and public engagement in, all of the above.
  4
  5    4.   FPC serves its members and the public through legislative advocacy,
  6
            grassroots advocacy, litigation and legal efforts, research, education,
  7
  8         outreach, and other programs.

  9    5.   FPC has members, including the individually named Plaintiffs and others,
 10
            and supporters, who have all the indicia of membership, in the State of
 11
 12         California, including in Defendants’ jurisdiction.
 13    6.   FPC represents its members and supporters—who include gun owners,
 14
            individuals who wish to acquire firearms and ammunition, licensed California
 15
 16         firearm retailers, shooting ranges, trainers and educators, and others—and
 17
            brings this action on behalf of itself, its members, supporters who possess all
 18
 19         the indicia of membership, and similarly situated members of the public.

 20    7.   As detailed in the Plaintiffs’ First Amended Complaint, Plaintiffs, Plaintiffs’
 21
            members, and other similarly situated individuals would exercise the
 22
 23         fundamental human right to acquire, keep, bear, and practice proficiency
 24
            training and shooting with arms – including firearms, ammunition, magazines,
 25
 26         and appurtenances – for lawful purposes including self-defense, and would do

 27         so, but for fear of liability and prosecution under Defendants’ laws, orders,
 28

                                                       –3–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 4 of 6 Page ID #:147




  1         policies, practices, customs, and enforcement actions.

  2    8.   Since the Defendants began issuing and enforcing the orders and directives at
  3
            issue in this case, I and other FPC representatives have spent time speaking to
  4
  5         affected retailers, including some shut down by Defendants’ orders and
  6
            enforcement actions, evaluating damages caused by the Defendants and
  7
  8         associated impacts to the public and the retailers, ranges and others that

  9         provide access to constitutionally protected items, services, and conduct.
 10
 11    9.   Firearm and ammunition product manufacturers, retailers, importers,
 12         distributors, and shooting ranges are essential businesses that provide essential
 13
            access to constitutionally protected fundamental, individual rights.
 14
 15    10. If firearms and ammunition could be purchased online like other
 16
            constitutionally protected artifacts, such as paper, pens, ink, and technology
 17
 18         products that facilitate speech, then individuals could simply purchase what

 19         they need and have the items delivered to their doorsteps. But because of an
 20
            onerous and complicated federal, state, and local regulatory scheme, people
 21
 22         in California cannot exercise their Second Amendment right to keep and bear
 23
            arms without going in person to such essential businesses at least once for
 24
            ammunition, and at least twice for firearms.
 25
 26    11. In California, individuals are required to purchase and transfer firearms and
 27
            ammunition through state and federally licensed dealers in face-to-face
 28

                                                       –4–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 5 of 6 Page ID #:148




  1         transactions or face serious criminal penalties.

  2    12. Shuttering access to arms, the ammunition required to use those arms, and the
  3
            ranges and education facilities that individuals need to learn how to safely and
  4
  5         competently use arms for self-defense and all lawful purposes, necessarily
  6
            closes off the Constitutional right to learn about, practice with, and keep and
  7
  8         bear those arms.

  9    13. By forcing duly licensed, essential businesses to close or eliminate key
 10
            services for the general public, government authorities are foreclosing the only
 11
 12         lawful means to buy, sell, and transfer firearms and ammunition available to
 13         typical, law-abiding individuals in California. Such a prohibition on the right
 14
            to keep and bear arms is categorically unconstitutional.
 15
 16    14. In addition to violating constitutionally protected rights, Defendants are
 17
            causing severe economic harm to essential businesses in the firearms industry
 18
 19         and their workers engaged in the operation of firearm and ammunition product

 20         manufacturing, retail, import and export, distribution, and shooting ranges.
 21
       15. If the Defendants’ Orders and enforcement actions are not enjoined, additional
 22
 23         harm will result from the permanent closure of small businesses that provide
 24
            law-abiding adults with access to constitutionally protected products and
 25
 26         services.

 27    16. FPC has and continues to expend and divert resources, and has been and
 28

                                                       –5–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
Case 2:20-cv-02927-CBM-AS Document 20-6 Filed 04/14/20 Page 6 of 6 Page ID #:149




  1         continues to be adversely and directly harmed, because of Defendants’ laws,

  2         policies, orders, practices, customs, and enforcement actions.
  3
  4    17. Accordingly, and for reasons set for in Plaintiffs’ application and motion, I
  5         respectfully ask this Court to grant the motion for preliminary injunction.
  6
  7
  8         I declare under penalty of perjury that the foregoing is true and correct.
  9
       Executed on April 14, 2020.
 10
 11
 12                                         _________________________
 13                                         Brandon Combs
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                       –6–
       DECLARATION OF BRANDON COMBS IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR INJUNCTIVE AND DECLARATORY
                                          RELIEF | CASE NO. 2:20-cv-02927
